DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 02/05/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II share a technical feature over the prior art.  This is not found persuasive.
Applicant argues that Groups I and II share a special technical feature of the steel sheet as set forth in the amended claim 1 with a tensile strength of 950-1300 MPa. Applicant asserts that this technical feature makes a contribution over the applied prior art of Matsuda (US 2011/0048589) as the steel sheet of Matsuda requires a tensile strength of 1400 MPa. However, the shared technical feature is still not seen to be a special technical feature as it does not make a contribution over the prior art in view of Mizuno et al. (US 2011/0030854) as applied in the 102 rejection below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/05/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US 2011/0030854, hereinafter referred to as "Mizuno").
Regarding claim 1, Mizuno teaches a steel sheet with a composition including ([0017-0024], Table 1 – Steel type J)
Element
Instant claims 
Mizuno Steel J-11 
Relationship
Mizuno Ranges 
C
0.07-0.20%
0.12%
Falls within 
0.1-0.3%
Si
0.01-2.0%
1.52%
Falls within 
≤2.0%
Mn
1.8-3.5%
2.3%
Falls within 
0.5-3.0%
P
≤0.05%
0.029%
Falls within 
≤0.1%
S
≤0.005%
0.003%
Falls within 
≤0.07%
Al
0.01-2.0%
0.037%
Falls within 
≤1.0%
N
≤0.0060%
0.0041%
Falls within 
≤0.008%
Si+Al
≥0.7%
1.557%
Falls within 
0-3%
Fe and impurities
balance
balance
-
balance


	([0017, 0024], Table 3 – Steel J Sample no. 11)
Feature
Instant claims 
Mizuno Steel J-11 
Relationship
Mizuno Ranges 
Ferrite area fraction
≤30%
16%
Falls within 
5-80%

≥70%
84%
Falls within 
≥15%
Retained austenite area fraction 
≤4.5%
0%
Falls within 
≤5%
Tensile strength
950-1300 MPa
1270 MPa
Falls within
≥900 MPa


Mizuno discloses iron-based carbides precipitated in the tempered martensite ([0024], Table 3 – Steel J Sample no. 11); however, Mizuno is silent on an average aspect ratio of the iron-based carbides having a grain size in the largest 10% as claimed. Mizuno teaches in processing of the steel sheet, a cooling rate during a cooling step from 420ºC to 250ºC to be 10ºC/s (Table 2 – Steel J Sample no. 11). The cooling rate in Mizuno is seen to be substantially identical to applicant’s disclosed cooling rate of 12 ºC/s or less from 300ºC to a cooling stop temperature, which is disclosed as a step for necessary for achieving the precipitation of iron based carbides having large aspect ratios [0063]. In considering that the steel sheet of Matsuda shares an identical composition, microstructural phases, tensile strength property, and cooling rate from 300ºC to cooling stop with the instant steel sheet, the iron based carbides in the tempered martensite of the steel sheet of Matsuda in the largest 10% of grain size would be expected to possess an average aspect ratio of 3.5 or more as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2011/0030854, hereinafter referred to as "Mizuno") as applied to claim 1 above.
Regarding claim 2, Mizuno teaches steel sheet further containing 0.020% Ti (Table 1 – Steel type J). Furthermore, Mizuno teaches additional elements of 0.01-0.1% Nb and 0.005-1.0% V can be included in the steel [0027, 0031, 0074, 0076]. 
Regarding claim 3-4 and 7-8, Mizuno teaches that a galvannealed layer may be disposed on the surface of the steel sheet [0082].  


s 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2011/0030854, hereinafter referred to as "Mizuno") as applied to claims 3 and 4 above, and further in view of Takada et al. (US 2004/0055667, hereinafter referred to as "Takada").
Regarding claims 5-6 and 9-10, Mizuno teaches that a galvannealed layer may be disposed on the surface of the steel sheet [0082]; however, Mizuno is silent as to a composition of the galvannealed layer. 
Takada teaches a galvannealed layer for a steel sheet with a compositions comprising 8-15% Fe, not more than 1% Al, 80-91% Zn, and unavoidable impurities of Mn, Pb, Sb, Ca, and Mg [0083-0087]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Takada teaches the galvannealed layer as being useful for improving spot weldability while ensuring corrosion resistance [0083, 0087]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the galvannealed layer of the steel sheet of Mizuno to include the galvannealed layer composition as taught by Takada in order to obtain the desired balance of improved spot weldability and corrosion resistance of the coating layer for the steel sheet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0252147 , US 2016/0273066, and US 2018/0119240 disclose steel sheets with similar composition, tempered martensite, and iron carbides 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736